Citation Nr: 0628977	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an 
anxiety disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
June 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.


FINDINGS OF FACT

1.  The evidence shows that the symptomatology of the 
veteran's generalized anxiety disorder has resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood; but it does not cause total social and 
occupational impairment.

2.  The medical evidence shows that the veteran is 
unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for a generalized 
anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code (DC) 9413 (2005).

2.  The criteria for a TDIU are met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders are specifically rated under 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Codes 9201-9440.  

The veteran's is currently assigned a 50 percent rating, 
which is assigned when
a veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A rating of 70 percent is assigned when a person has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

A rating of 100 percent is assigned when a person has total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  38 C.F.R. § 4.130.

After reviewing the record, the Board concludes the veteran 
has occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood. 

The veteran has not worked since 1968 at which time he 
retired because of medical problems.  At a VA examination in 
December 2003, the examiner opined that it was unlikely that 
the veteran could obtain or maintain employment as a result 
of his service-connected mental health problems.  The 
examiner also indicated that the veteran had moderate to 
severe symptoms which contributed to significant impairment 
of his psychosocial functioning.  At a VA examination in July 
2005, the examiner indicated that the veteran's anxiety 
disorder was present every day without any significant 
remissions.  The examiner also found that the basic 
activities of daily living were marginal.  The veteran was 
noted to have significant memory loss, particularly in the 
short-term, and the examiner concluded that the veteran's 
symptomatology was indicative of serious to severe impairment 
in several areas, including work, family, and thinking.  The 
examiner also found that the veteran's mood was significantly 
depressed and anxious for a major portion of every day.

Treatment records also support a 70 percent rating.  For 
example, a July 2004 treatment note indicated that the 
veteran's psychosocial stressors, as a result of his anxiety 
disorder, caused a severe impact financially, socially, and 
occupationally.  The veteran was noted to have difficulty 
being around people and was often anxious and worried.  The 
VA psychologist assigned the veteran a Global Assessment of 
Functioning (GAF) score of 30 which is assigned when a person 
has an inability to function in almost all areas (e.g., stays 
in bed all day, no job, home or friends).

Other treatment records have also noted that the veteran had 
been having increasing anxiety which was causing difficulty 
sleeping.

The medical evidence demonstrates that the veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The treatment records have shown that his 
depression affects his ability to function independently, 
appropriately and effectively; he has some neglect of 
personal appearance and hygiene; he has extreme difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), and he has had difficulty establishing and 
maintaining effective relationships.  As such, the disability 
picture created by the veteran's symptomatology related to 
his general anxiety disorder most closely approximates a 70 
percent rating.  See 38 C.F.R. § 4.7.  Therefore, the 
veteran's claim for a rating in excess of 50 percent for a 
general anxiety disorder is granted.

Nevertheless, while the veteran's anxiety disorder related 
symptomatology merits a 70 percent rating, the evidence of 
record fails to show that the veteran has total occupational 
and social impairment.  Treatment records (as recently as 
September 2005) indicate that the veteran cooks, cleans, and 
does laundry for himself, and he is still able to drive 
himself to appointments.  Additionally, it was noted at the 
veteran's VA examination in July 2005 that he goes to church 
twice a week, and periodically visits friends.  The 
examination also failed to find any evidence of 
hallucinations, delusions, or suicidal or homicidal 
ideations.  As such, it cannot be said that the veteran is 
totally occupationally and socially impaired due to symptoms 
as set out in the schedular criteria for a 100 percent 
evaluation.  


II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is currently service-connected for an anxiety 
disorder and rated as 70 percent disabling (as a result of 
this decision).  As such, he meets the schedular criteria for 
a TDIU, since he is service-connected for a single disability 
which is rated in excess of 60 percent.  The issue is then 
whether the veteran's service connected disability prevents 
him from either obtaining or maintaining substantially 
gainful employment, and the medical evidence in this case 
shows that it does.

The veteran last worked in 1968 as an airplane instrument 
mechanic, before retiring after 16 years because of medical 
problems.  He has a high school education and attended two 
years of college.

At a VA examination in December 2003, the examiner opined 
that it was unlikely that the veteran could either obtain or 
maintain gainful employment, and a major contributing factor 
was his service connected anxiety disorder.

VA outpatient treatment records also indicate that the 
veteran is not employable as a result of his anxiety 
disorder.  For example, in July 2004, a VA psychologist 
opined that the veteran had difficulty being around people 
and was often anxious and worried.  The doctor added that the 
veteran was not capable of doing anything productive, 
especially any form of employment, because of his anxiety.  
Similarly, in April 2005, the VA psychologist opined that in 
the veteran's present state he was not capable of gainful 
employment as his anxiety dominated his life and his 
reactions, adding that prognosis for improvement is slight 
and that his condition is permanent, chronic, and disabling. 

At a VA examination in July 2005, the examiner indicated that 
the veteran had a significant level of anxiety and noted that 
he was showing some deterioration since his assessment a year 
earlier.  While the examiner found that it was not possible 
to state that the veteran's anxiety specifically caused his 
unemployability, he did indicate that the combination of pain 
and anxiety make a significant contribution to the veteran's 
unemployability.  The examiner also concluded that the 
veteran was severely impaired in his ability to work.

While the veteran has some limited social contact and is able 
to operate a motor vehicle, these facts alone do not render 
him employable.  The medical evidence repeatedly indicates 
that the veteran is not employable as a result of his 
anxiety, and therefore, the criteria for a TDIU have been 
met.  Accordingly the veteran's claim is granted.


III.  Duty to Notify and Assist

The VA duty to notify was satisfied by correspondence to the 
veteran beginning with a letter addressed to him in December 
2003.  That letter, together with a subsequent letter dated 
in March 2004, the statement of the case and supplemental 
statement of the case advised the veteran of the evidence 
necessary to substantiate his claims, his and VA's 
responsibility in obtaining the evidence, and of the need for 
him to submit any pertinent evidence in his possession.  The 
veteran advised he had filed all the evidence he had in a 
statement to the RO in March 2004.  

With regard to the duty to assist, the veteran's relevant 
treatment records have been obtained and he has been examined 
in connection with this claim.  As such, the duty to assist 
has been fulfilled.   


ORDER

A 70 percent rating for an anxiety disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A TDIU is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


